FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                        JUNE 24, 2021
                                                                  STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 115

In the Interest of K.C. III, a child
State of North Dakota,                              Petitioner and Appellee
      v.
T.A., Mother                                      Respondent and Appellant
      and
K.C. II, Father,                                   Respondent and Appellee

                                   No. 20210122

In the Interest of E.C., a child
State of North Dakota,                              Petitioner and Appellee
      v.
T.A., mother                                      Respondent and Appellant
      and
K.C. II, Father,                                               Respondent

                                   No. 20210123

In the Interest of H.A., a child
State of North Dakota,                              Petitioner and Appellee
      v.
T.A., mother,                                     Respondent and Appellant
      and
K.C. II, Father,                                               Respondent
                               No. 20210124

Appeal from the Juvenile Court of Ramsey County, Northeast Judicial District,
the Honorable Lonnie Olson, Judge.

AFFIRMED.

Per Curiam.

Maren H. Halbach, Assistant State’s Attorney, Devils Lake, ND, for petitioner
and appellee; submitted on brief.

Ulysses S. Jones, Devils Lake, ND, for respondent and appellant T.A;
submitted on brief.
                     Interest of K.C. III, E.C., and H.A.
                          Nos. 20210122-20210124

Per Curiam.

[¶1] T.A. appealed from a juvenile court’s findings of fact and orders
terminating her parental rights to K.C. III, E.C., and H.A. On appeal, T.A.
argues the court abused its discretion when it denied a continuance and held
a hearing without the presence of the father, K.C. II. Additionally, T.A. argues
the court erred when it found the State met its burden of proof for the
terminations.

[¶2] We conclude the juvenile court did not abuse its discretion by denying
T.A.’s request for a continuance due to K.C. II’s absence at the hearing. See
Interest of A.P.D.S.P.-G., 2020 ND 72, ¶ 8, 940 N.W.2d 602 (holding a court did
not have a duty to ensure a parent appeared for a termination proceeding). The
State’s evidence was sufficient to prove by clear and convincing evidence the
children are deprived, the conditions and causes of the deprivation are likely
to continue, and the children are suffering, or will in the future probably suffer,
serious physical, mental, moral, or emotional harm as required for the
termination of parental rights under N.D.C.C. § 27-20-44(1)(c). The State’s
evidence was also sufficient to prove beyond a reasonable doubt that the
continued custody of the children by T.A. is likely to result in serious emotional
or physical damage to the children under the Indian Child Welfare Act, 25
U.S.C. § 1912(f). We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     William A. Neumann, S.J.

[¶4] The Honorable William Neumann, S.J., sitting in place of Crothers, J.,
disqualified.




                                        1